Citation Nr: 1119231	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  99-00 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for arthritis, surgical scar, and residuals of a total knee replacement of the left knee after May 1, 2000. 

2.  Entitlement to an initial rating in excess of 40 percent for degenerative disc disease of the lumbar spine. 

3.  Entitlement to service connection for a left ankle disorder including as secondary to a service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted a temporary total rating for convalescence, effective from July 1997 to September 1998, and a 30 percent rating thereafter for left knee arthritis, surgical scar, and residuals of a total left knee replacement.  In April 2002, the RO granted a second temporary total rating for convalescence following a surgical revision of the knee replacement, effective from March 1999 to May 2000, and a 30 percent rating thereafter.  

In December 2004, the Board affirmed a 30 percent rating and granted an additional 10 percent rating for the left knee disability from September 1998 to March 1999.  The Board remanded the issue of an increased rating after May 2000 for further development.  Following an appeal to the Court of Appeals for Veterans Claims (Court), in October 2005 the Board granted a 60 percent rating for the left knee disability from September 1998 to March 1999.  The Veteran did not appeal, and that Board decision is final.  Therefore, the remaining issue for the current appeal is for a rating in excess of 30 percent starting in May 2000.  

The appeal also comes before the Board from a September 2006 rating decision of the RO that denied service connection for a left ankle disorder and that granted service connection and a 20 percent rating for degenerative disc disease of the lumbar spine.  In July 2007, the RO granted an increased initial rating of 40 percent for the lumbar spine disability.  

The Veteran testified before the Board sitting at the RO in September 2004.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran's residuals of a total left knee replacement after May 2000 are manifested by intermediate degrees of residual weakness, pain, or limitation of motion.  The Veteran experiences daily knee pain, an inability to stand or walk for extended time, difficulty climbing stairs, and uses a single point cane.  There is no clinical evidence of instability or significant loss of muscle strength.  

2.  The Veteran's degenerative disc disease and disc herniation is manifested by a limitation of flexion greater than 30 but not greater than 60 degrees with muscle spasms and pain on motion.  The Veteran displays an abnormal posture and gait, and uses oral medication and occasional epidural injections for pain.  There are no incapacitating episodes or bowel or bladder dysfunction. 

3.  The Veteran experiences some loss of feeling in both feet and a reduction in reflexes of the lower extremities associated with lumbar spine disease. 

4.  The Veteran does not have a diagnosed left ankle disorder.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for arthritis, surgical scar, and residuals of a total left knee replacement have not been met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5053, 5257, 5258, 5260, 5261 (2010).  

2.  The criteria for an initial or staged rating in excess of 40 percent for degenerative disc disease have not been met at any time during the period covered by this appeal. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5238, 5242, 5243 (2010).  

3.  The criteria for a 10 percent rating each for incomplete paralysis of the bilateral feet and lower legs have been met for the entire period of time covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2010).  

4. The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307. 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA is require to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for an increased initial rating for the lumbar spine, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  With respect to the claim for an increased rating for the left knee, the Veteran's claim preceded the enactment of the notice criteria in November 2000.  The Veteran was granted service connection and seeks higher staged ratings following surgical treatment.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify for this claim has been satisfied.

With respect to the claim for service connection for the left ankle, the RO provided notice in November 2004 that did not meet all the requirements.  The notice explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  The notice provided the general criteria for secondary service connection but did not provide the criteria for direct service connection or explain how a rating and effective date would be assigned if service connection is awarded.  Therefore, the Board will consider whether the notice errors were prejudicial to the Veteran. 

In an September 2004 Board hearing and in statements to several medical examiners, the Veteran acknowledged that he injured only his left knee in service and that his left ankle symptoms developed after service because of an abnormal gait caused by the left knee injury.  The absence of a left knee injury is supported by the service treatment records.  Therefore, the Board concludes that the Veteran had actual knowledge of the requirements for service connection including those applicable to secondary service connection.  The Board concludes that a failure to advise the Veteran of the method for assigning a rating and effective date was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed disorder.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served in the U.S. Army as a power systems specialist with non-combat service in the Republic of Vietnam in 1969-1970.  He contends that the residuals of surgical revision of a total left knee replacement and his degenerative disc disease of the lumbar spine are more severe than are contemplated by the current initial and staged ratings.  He contends that he experiences a left ankle disorder that was caused or aggravated by the left knee disability.  

Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since the Veteran timely appealed the rating initially assigned for his knee and back disabilities, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  
 
Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Left knee

Disability of the knee may be rated on the basis of limitation of motion.  A 
10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The normal range of knee motion for VA purposes is from zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2010).

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Impairment in the form of recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent if moderate, and 30 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Genu recurvatum, ankylosis, and impairment of the tibia and fibula as a result of nonunion or malunion are not indicated in this case.  Thus, those particular criteria do not apply.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2010).  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating.  Absent limitation of motion, a 20 percent rating is warranted for X-ray evidence of involvement of two or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board must address which diagnostic codes related to loss of function due to pain and limitation of motion are applicable but do not result in rating the same manifestations under different diagnostic codes.  38 C.F.R. § 4.14.  In a precedential opinion, the VA Office of General Counsel held that a knee disability rated under Diagnostic Code 5257 for impairment due to subluxation or lateral instability may also be rated under other Diagnostic Codes for a manifestation of limitation of motion.   However, limitation of motion is a relevant consideration under Diagnostic Code 5259 for the symptomatic removal of cartilage because removal of cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98 (Aug. 14, 1998).  Therefore, separate ratings under Diagnostic Codes 5259 and Diagnostic Codes 5003/5010 are not appropriate because painful motion including locking is already considered under Diagnostic Code 5259.  Similarly, separate ratings under Diagnostic Code 5258 and Diagnostic Codes 5003/5010 are not appropriate because Diagnostic Code 5258 also contemplates manifestations of limited motion including locking as a result of dislocated cartilage.  

A knee replacement warrants a minimum 30 percent rating for intermediate degrees of residual weakness, pain, or limitation of motion.  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A total rating is warranted for one year following the placement of the prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Prior to October 23, 2008, diagnostic Codes for scars other than on the head, face, or neck provided compensable ratings for scars that were deep or caused limited motion if the scar exceeded 39 square centimeters (144 square inches) .  A compensable rating was warranted if a scar was superficial and did not limit motion if the scar was 929 square centimeters or greater.  A compensable rating was also warranted for scars that were unstable or painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2002).  

Starting October 23, 2008, a 10 percent rating is warranted for deep, nonlinear scars not of the head, face, or neck that cover areas greater than six square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating is warranted if the area is greater than 12 square inches but less than 72 square inches.  A deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.   A 10 percent rating is also warranted for one or two scars that are unstable or painful.  Higher ratings are warranted for more than two such scars.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

In an induction physical examination in January 1968, the Veteran reported that he fractured the left femur in 1962 and sustained a second left knee injury in 1965.  In correspondence in February 1970, a private physician noted that the second injury included derangement of the medical meniscus.  On examination, a military physician noted no deformity, limitation of motion, instability, or tenderness and minimum crepitation.  The Veteran was accepted into active service.  In July 1968, the Veteran sustained a left knee sprain and underwent a menisectomy.  In May 1969, an examiner noted X-ray indications of early osteoarthritis, meniscal spurring, a tibial plateau and patella irregularities.  The Veteran completed service with a permanent restriction of extended physical activity.  In June 1973, the RO granted service connection and a 10 percent rating for left knee arthritis with surgical scar.   

After service, the Veteran worked as a community police officer for over twenty years, taking early retirement in January 1995 because of increasing left knee pain.  
In May 1995, a private orthopedic physician noted a range of motion of the left knee of 115 degrees flexion and 10 degrees extension with crepitus and pain throughout the range of motion but no lateral instability.  X-rays showed tri-compartment arthritis.  In July 1997, the Veteran underwent a total left knee replacement.  After a period of recovery and physical therapy, the Veteran continued to experience pain, swelling, and some limitation of motion.  In December 1998, a private orthopedic physician noted the Veteran's persistent symptoms and could not find a cause but suggested that there was a mechanical failure of lateral patella tracking.  The Veteran underwent a surgical revision in March 1999.  As noted above, the Veteran was granted a total rating for 13 months following the July 1997 total knee replacement, a 60 percent rating thereafter until March 1999, and a total rating for 13 months following the surgical revision until May 2000.  These ratings are no longer on appeal, and the Board will address the appropriate rating starting in May 2000.  

In correspondence in March 2000, the Veteran noted that his left leg remained very weak and that severe pain precluded the use of weight therapy.  The Veteran noted that he had difficulty climbing stairs in his home and used a cane to walk any distance.  He noted that he was unable to lift any weight, bend over to pick up dropped objects, or return to work because his workplace had too many stairs.  

In February 2001, a VA examiner noted the Veteran's report of constant post-revision pain, swelling, stiffness, and difficulty walking for more than five minutes.  The Veteran did not use medication for pain but walked with a mild limp occasionally using a single point cane.  On examination, there was increased heat and interarticular swelling but no joint effusion or tenderness to palpation at the medial and lateral joint lines.  Range of motion was 110 degrees flexion and zero degrees extension. The Veteran did not report and the examiner did not note incidents of subluxation or instability.  X-rays showed a huge polyethylene pad in the center of the knee widening the knee joint to a large extent.  There was no evidence of loosening of the prosthesis.   Similar observations were noted by a VA physician's assistant (PA) in a November 2001 examination except that the PA noted no abnormal gait or use of an assistive device.  Range of motion was 120 degrees flexion and zero degrees extension.  Leg muscle strength was only slightly less on the left than on the right.  

In correspondence in March 2001, the Veteran noted that he remained out of work, could not lift substantial weight, and experienced stiffness and numbness of the left leg after sitting or standing for extended time. 

In a September 2004 Board hearing, the Veteran stated that following the revision surgery he continued to experience knee pain but did not experience instability as he had between the two surgeries.  He stated that he was unable to walk more than a few blocks and gained substantial weight because he was unable to exercise.  The weight put additional pressure on his knee.  The Veteran stated that he was unable to obtain a job because he could not perform the required tasks or because the potential employer did not want to hire someone with a knee disability.  The Veteran also discussed back and hip pain but no other significant disabilities.  

In December 2004, the Board remanded the claim for an additional VA examination.  The Board instructed the examiner to review the claims file and evaluate the Veteran's left knee including any related scar or skin disabilities.  

In February 2005, a VA physician noted a review of the claims file and the Veteran's report of constant knee pain with no flare-ups and no use of medication.  The Veteran denied any episodes of locking or giving-way but did report dislocations and recurrent subluxation.  On examination, the physician noted a mildly edematous knee without weakness, tenderness, abnormal movement, guarding or unusual shoe wear.  Range of motion was 130 degrees flexion and zero degrees extension with no additional loss of function on repetition.  Ligaments were intact with a negative test for mensical damage.  The physician noted a mid-line surgical scar, 20 centimeters (cm) long and 1.2 cm at the greatest width which was not tender, adherent, and did not limit motion.  An X-ray showed a possible loosening of the patella surface component of the prosthesis.  

In May 2006, the Social Security Administration (SSA) granted disability benefits for metastatic colon cancer.  No other disabilities were cited as the reason for the benefit award.  Medical records from the adjudication were obtained and associated with the claims file.  The records showed that the Veteran experienced a myocardial infarction and subsequent angioplasty and treatment for coronary artery disease, liver cancer, depression, and obstructive sleep apnea.  The Veteran received epidural injections for lumbar spine pain and radiculopathy.  The Veteran's primary care physician noted an on-going diagnosis of left knee arthritis and swelling, but there were no clinical examinations of the left knee.  

In correspondence in October 2007, the Veteran's spouse described the impact of several disabilities including the Veteran's knee pain and noted that walking limitations prevented the Veteran from participating in many family activities.   

In September 2008, a VA physician noted a review of the claims file and the Veteran's report of daily knee pain without locking but with episodes of buckling and feelings of instability.  The Veteran reported that he could not stand or walk for extended time and used a cane because of instability.  The Veteran reported that he had developed bilateral hip arthritis and underwent a right hip replacement earlier that year.  On examination, the left knee range of motion was 100 degrees flexion and zero degrees extension with pain throughout the range but no additional loss of function on repetition due to pain, fatigue, or incoordination.  The physician noted that the surgical scar was 30 cm by 3 cm and was superficial, well-healed, and stable.  The physician noted no instability in response to testing.  There was tenderness on palpation of the knee joint but only minor loss of motor strength.  An X-ray showed that the hardware was in place with no effusion but with vascular calcifications in joint tissue.  

In February 2010, the same VA physician again noted a review of the claims file and the Veteran's report of daily pain with standing and walking. The Veteran reported episodes of buckling and a feeling of instability but no locking.  The Veteran continued to use a cane and had difficulty climbing stairs.  On examination, the physician noted all the same observations as in 2008 including the same range of motion with no additional loss of function on repetition.  Notably, tests for instability were again negative and there was only a slight loss of motor strength.  The physician noted that a combination of left knee, bilateral hip, and lumbar spine disorders precluded standing or sitting for extended time and any form of physical or sedentary labor.  

The Board concludes that a rating in excess of 30 percent for residuals of a total left knee replacement is not warranted at any time since May 2000.  The Veteran consistently reported daily knee pain, an inability to stand or walk for extended time, difficulty climbing stairs, and the use of a single point cane.   The Veteran is competent to report on his observed symptoms and his reports are credible as they are consistent and were accepted by his clinicians and examiners.  However, the Board places less probative weight on his reports of knee dislocations, buckling, or feelings of instability starting in February 2005 because the VA physician in 2005, 2008, and 2010 noted no clinical observations of ligament instability and only slight loss of muscle strength.  There are no lay or medical reports of falls from knee instability.  Although one X-ray in February 2005 showed a possible loosening of the patella surface component, all subsequent imaging studies showed an intact and fixed prosthesis, and there have been no recommendations by physicians for further surgical revisions.  

Ratings for limitation of flexion and extension are not compensable because flexion on all examinations was greater than 45 degrees and extension greater than 10 degrees.  As there is imaging evidence of tri-compartment arthritis and noncompensable limitation of motion, a 10 percent rating would be warranted under Diagnostic Code 5003.   Compensable ratings for cartilage damage, locking, or effusion under Diagnostic Code 5258 are not warranted as these deficits were not observed in the function of the prosthesis.  A compensable rating for instability, subluxation, or dislocation under Diagnostic Code 5257 is not warranted because there are no clinical observations that the prosthesis has exhibited these characteristics.  Clinicians noted no ligament deficits or significant loss of motor strength.  As noted above, the Board places less probative weight on the Veteran's reports of instability because there is no supporting pathology or evidence of frequent falls.  

A separate rating for the surgical scar is not warranted because the scar is not deep, painful, unstable, or adherent to the underlying tissue.  The scar does not limit motion, and is not greater than 929 square centimeters.  

The Board concludes that the rating most advantageous to the Veteran and most appropriate for post knee replacement surgery is a 30 percent rating for intermediate degrees of residual weakness, pain, and limitation of motion under Diagnostic Code 5025.   A higher schedular rating of 60 percent rating for chronic residuals consisting of severe painful motion or weakness in the affected extremity is not warranted.  Although the Veteran experiences chronic knee pain and swelling, ambulates with an abnormal gait, and uses a cane, he is able to stand, walk, and climb stairs to a limited extent, drive an automobile, and accomplish daily activities.  There is no clinical evidence of instability or significant loss of muscle strength. Therefore, the Board concludes that the pain and discomfort is best characterized as chronic but not severe.  The Veteran's mobility is also limited by service connected lumbar spine disorder, rated as 40 percent disabling for the last six years of the appeal period and by bilateral hip disorders, rated as 30 and 10 percent disabling for the last 2 to 3 years.   The Veteran has been granted total disability based on individual unemployability since October 2009.  

The Board considered whether a total rating based on unemployability because of the left knee replacement was warranted during the period of this appeal prior to October 2009.   The Veteran testified at his 2004 hearing that he was unable to obtain employment because of the left knee.  At that time, he had difficulty lifting weight and climbing stairs at his former employer's workplace.  However, he was able to ambulate several blocks outside the home and drive an automobile.  He did not discuss at the hearing many other significant disabilities such as metastatic cancer, cardiovascular disease, and depression, then rated as 50 percent disabling.  The Board concludes that a higher rating specifically for the left knee replacement is not warranted because the Veteran was not precluded from sedentary forms of employment solely as a result of his left knee disability. 

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case. 38 C.F.R. § 3.321(b)(1) (2008).  The Veteran has not presented any evidence that his particular service-connected residuals of a total left knee replacement results in a unique disability that is not addressed by the rating criteria.  Specifically, there is no evidence of frequent hospitalization or medical intervention such as additional surgical revision.  The left knee did preclude the Veteran from continuing his employment as a police officer.  However, the weight of credible evidence is that the Veteran is precluded from all forms of employment by other musculoskeletal, mental health, and residuals of organic system diseases.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

Degenerative Disc Disease of the Lumbar Spine

Lumbosacral strain and degenerative arthritis of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Associated objective neurologic abnormalities are evaluated separately.  Higher schedular ratings are available for unfavorable ankylosis that is not indicated in this case.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5238, 5242, 
Note 1. 

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.   38 C.F.R. § 4.71a, Plate V (2010). 

Intervertebral disc syndrome permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5238, 5242, 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, as there is no lay or medical evidence of incapacitating episodes, these criteria do not apply.  

Neuropathy of the lower extremities may be rated under Diagnostic Code 8520 which contemplates paralysis of the sciatic nerve involving muscle activity below the knee.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under this Diagnostic Code, a 10 percent rating is for mild incomplete paralysis.  A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 40 percent rating is assigned for moderately severe incomplete paralysis, and a 60 percent rating is for severe incomplete paralysis with marked muscular atrophy.  Id.   Also potentially applicable are the diagnostic codes for other tibial and femoral nerves that also address motion of the feet and leg below the knee.  38 C.F.R. § 124a, Diagnostic Codes 8521-26 (2010).  These diagnostic codes provide for similar or less beneficial ratings for incomplete paralysis.  As the relevant lay and medical evidence does not indicate loss of specific motor functions of the lower extremities, the Board concludes that Diagnostic Code 8520 is most applicable because it addresses loss of sensation, motor, and reflex functions and provides for ratings more favorable to the Veteran.  The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a.   In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

Service treatment records are silent for any symptoms, diagnoses, or treatment of the lower back or lumbar spine.  Private outpatient treatment records and VA examination of the Veteran's knee disorders prior to 2004 are silent for any symptoms associated with the lumbar spine.  

In March 2004, the RO received the Veteran's claim for service connection for a back disorder.  

In a March 2004 Board hearing, the Veteran provided testimony relevant to his back disorder even though an initial adjudication had not been completed.  He suggested that the onset of back pain was related to his left knee but that he was not advised of the relationship by any of his physicians.  

Records from a private physician obtained from SSA showed that the Veteran underwent a magnetic resonance image study of the lumbar spine in December 2005 that showed severe degenerative changes at L5-S1.  The Veteran reported radiating pain to the right leg.  The physician prescribed oral medication for pain and administered several epidural injections over the next three months. 

In May 2006, a VA physician noted the Veteran's reports of the onset of low back pain three to four years earlier.  The Veteran reported that he developed low back pain because of an altered gait caused by his left knee disability and that he was told he had a herniated disc.  The Veteran denied any back trauma and urinary, fecal, or erectile dysfunction.  The Veteran reported that he experienced unsteadiness but no falls.  The Veteran did report constant numbness and parathesias with decreased sensation on the bottom of his feet.  He reported that he was limited in extended walking and standing with weekly flare-up pain lasting two to three days.  The Veteran reported moderate back muscle spasms and radiating pain to the right leg.  On examination, the physician noted a tilted pelvis and antalgic gait.  The physician observed mild muscle spasms with no atrophy and localized tenderness and guarding severe enough to cause abnormal gait and spinal contour.  Range of motion was 40 degrees flexion, zero degrees extension, and 5 degrees bidirectional lateral flexion and rotation with pain on motion.  The combined range of motion was 60 degrees.  There was no additional loss of function due to pain, weakness, fatigue, or lack of endurance on repetitive motion.  The physician noted that the back disability imposed severe or moderate impact on most activities.   The physician concluded that the lumbar spine disorder was the result of an altered gait pattern caused by the left knee disability.  

In September 2006, the RO granted service connection and a 20 percent rating for degenerative disc disease and disc herniation of the lumbar spine.  

In an October 2006 letter, the Veteran's private primary care physician described the Veteran's total health status including lumbar radiculopathy and peripheral neuropathy.  The physician also discussed cardiovascular disease and residuals of treatment for cancer.  The physician concluded that the Veteran was unemployable since his first knee surgery in 1997.   

In a November 2006 notice of disagreement, the Veteran noted that the May 2006 VA examination took only 10 minutes and that he was not asked many of the history questions for which the physician noted specific answers.  The Veteran also noted that the onset of his back pain was twenty years earlier.  

In July 2007, the RO granted an increased initial rating of 40 percent for the lumbar spine disorder.  

In a September 2007 substantive appeal, the Veteran noted that he could no longer feel his feet.  In correspondence in October 2007, the Veteran's spouse noted that the Veteran experienced constant leg and back pain that limited his ability to walk and severely impaired many family and marital activities.  

In September 2008, a VA physician noted a review of the claims file and the Veteran's report of continued back pain unrelieved by injections and physical therapy.  The Veteran reported the use of a cane and limitations in bending, standing, and walking but denied bowel or bladder dysfunction or any incapacitating episodes.  The physician did not record any reports by the Veteran of a loss of sensation in the lower legs.  On examination, the physician noted no axial tenderness.  Range of motion was 70 degrees flexion, 20 degrees extension, 20 degrees bidirectional lateral flexion, and 15 and 20 degrees right and left rotation with pain on flexion and extension.  The combined range of motion was 165 degrees.  There was no additional loss of function due to pain, fatigue, or incoordination on repetition.  Neurological examination showed normal muscle strength except for the left knee, some loss of reflexes, and sensation grossly intact to light touch. 

In October 2009, a private consulting physician noted the Veteran's reports of low back pain for the previous five years which progressed to include radiating pain to the lower extremities.  The Veteran reported that he used oral pain medication intermittently and received epidural injections that were not successful.  He had not undergone physical therapy.  The physician noted a review of a magnetic resonance imaged that showed multilevel disc degeneration and central disc herniation at L4-5 and L5-S1 with moderate foraminal stenosis at both levels.  The Veteran denied any bowel or bladder incontinence and did not mention any loss of sensation in the feet.  On examination, the physician did not measure range of motion but noted diminished reflexes at both knee and ankles, no loss of muscle strength, and sensation grossly intact to pinprick and light touch.  The physician prescribed another trial course of injections and physical therapy.  

In February 2010, the same VA physician again noted a review of the claims file and the Veteran's report that his back pain had become more severe since the last examination.  The Veteran reported radiating pain to the legs and sensation changes over both feet but denied any bowel or bladder dysfunction or any incapacitating episodes or flare-ups.  On examination, the physician noted no axial tenderness or deformities but positive muscle spasms throughout the paraspinal region.  Range of motion was 60 degrees flexion, 15 degrees extension, 20 degrees bidirectional lateral flexion, and 20 and 15 degrees right and left rotation with pain in all directions of motion but with no additional loss of function due to pain, fatigue, or lack of endurance on repetition.  The combined range of motion was 150 degrees.  The physician concluded that the Veteran was not capable of manual labor or sedentary forms of employment because of back, knee, and hip disabilities.  

In February 2010, the RO granted a total rating based on individual unemployability.  

The Board concludes that an initial or staged rating in excess of 40 percent for degenerative disc disease with disc herniations of the lumbar spine is not warranted at any time during the period covered by this appeal.  The Veteran is competent to report his observable symptoms such as back discomfort and radiating pain, difficulty in extended walking, standing, and sitting, and loss of sensation in the feet.  The Board concludes that his reports are credible because they are consistent, were accepted by clinicians, and are supported by imaging studies.  

In one examination in 2006, range of flexion of the lumbar spine was greater than 30 degrees but less than 60 degrees but with significant restrictions in other directions productive of a combined range of motion of only 60 degrees and with muscle spasms and radiating pain.  However, in examinations in 2008 and 2010, flexion was greater than 60 degrees with a combined range of motion of greater than 120 degrees.  Muscle spasms and an abnormal gait were noted on most examinations.  Therefore, the range of motion of the lumbar spine is most appropriately contemplated by a 20 percent rating.  The criteria include consideration of radiating pain.  The current higher rating of 40 percent is not warranted on the basis of limitation of flexion because it was not less than 30 degrees on any examination nor was there evidence of ankylosis or additional loss of function on repetition.  Nevertheless, the Board acknowledges that when granting a 40 percent rating, the RO considered the significant limitation of motion in directions other than flexion and the examiner's conclusion that the disability imposed severe limitations on most activities.  However, a higher schedular rating of 50 percent is not warranted because there is no unfavorable ankylosis.  The Veteran is able to ambulate with a cane, and neither VA nor private physicians have recommended surgical intervention. 

Regarding a separate rating for neurological complications, the Veteran denied any bowel or bladder dysfunction.  Radiating pain is a consequence of the disc disease and is contemplated in the General Formula for Diseases and Injuries of the Spine.  

There is lay and medical evidence both for and against any incomplete paralysis of the sciatic nerve affecting both lower legs and feet.  The Veteran reported that he experienced a loss of sensation in his feet.  The symptoms were not clinically observed by several examiners who noted no loss of sensation to pinprick or light touch.  However, the examiner in 2008 and 2010 noted diminished reflexes in the lower legs without explaining whether that symptom was related to the spinal disease.  Notably, there are no reports by the Veteran or observations by clinicians of any functional loss related to the diminished reflexes, although the Veteran's ambulation is also impaired by knee and hip disabilities.  In consideration of the conflicting lay and medical evidence and resolving all doubt in favor of the Veteran, the Board will grant an additional 10 percent rating each for both lower extremities under Diagnostic Code 8520 for mild incomplete paralysis associated with the sciatic nerve.  The characterization of mild and not moderate is appropriate because the symptoms involve a loss of sensation and diminished reflexes that do not affect foot function.  

Service Connection for Left Ankle

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Some chronic diseases may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The regulation was amended in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is rated, an issue not relevant to this appeal.  

Service treatment records are silent for any symptoms, diagnoses, or treatment of the left ankle.  The RO received the Veteran's claim for service connection for the left ankle "acting up" secondary to a left knee disability in March 2004.  

In February 2005, a VA physician performed an examination of the Veteran's left knee prosthesis.  The Veteran did not report nor did the examiner note any left ankle symptoms.  In May 2006, a VA physician noted the Veteran's reports of left ankle pain for the previous three to four years.  The pain arose after extended walking or standing.  On examination, the physician noted no pain on palpation and a full range of motion of the left ankle.  An X-ray was normal.  

In correspondence in October 2006, the Veteran's private physician summarized the Veteran's musculoskeletal disorders and attributed his difficulty walking and abnormal gait to knee and lumbar spine disorders.  The physician did not mention the left ankle.  Records associated with an award of SSA benefits are also silent for any symptoms or treatment of the left ankle.  

In November 2006 notice of disagreement, the Veteran reported that he experienced severe pain in his left ankle related to an abnormal gait caused by left knee and back disabilities, noting that his ankle is a part of his leg.  

The Veteran underwent additional VA examinations in September 2008 and February 2010.   Although both examinations were scheduled for rating purposes for previously service-connected left knee and back disabilities, the Veteran reported limitations in mobility and the examiner observed an abnormal gait.  The Veteran reported loss of sensation of the feet but did not mention ankle pain or loss of function.  In supplemental statements of the case in August 2009 and February 2010, the Veteran was advised that service connection was not granted because the Veteran did not submit evidence of a current disorder.  

In an April 2011 brief, the Veteran's representative contended that the May 2006 VA examination was not adequate because the examiner did not review the claims file.  The representative also contended that because VA granted service connection for a lumbar spine and hip disabilities on the basis of an abnormal gait secondary to a left knee disorder, service connection is warranted for the left ankle for the same reason.  The representative contended that a current examination and opinion is necessary to decide the claim. 

The Board concludes that service connection for a left ankle disability is not warranted because there is no credible medical evidence of a disability.  The Board acknowledges the Veteran's competent report that he has left ankle pain.  The Veteran's symptoms were evaluated in a VA examination in May 2006 and no limitation of motion or pathology was identified.  The examiner did not diagnose any chronic disorder.  

Regarding the Veteran's contention that the examination was not adequate, a review of a claims file is not dispositive of an adequate examination.  Although the representative correctly noted that 38 C.F.R. §§ 4.1, 4.2, and 4.14 emphasize the necessity of tracing the full medical history of the Veteran, medical examiners are not required to perform a complete review of the entire claims file in every instance. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Rather, even when a claims file is unavailable, an opinion can be adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (a medical opinion is adequate where it is based upon the veteran's medical history, examinations, and it also describes the disability in sufficient detail).  Here, the examiner accurately noted the Veteran's reported pain and his history of a left knee disability and its impact on his abnormal gait.  However, absent any limitation of motion or X-ray indications of arthritis or other abnormality, the examiner did not diagnose a chronic disorder.  

Service connection requires a current medical disorder.  That VA granted service connection for diagnosed disorders of the hips and lumbar spine related to an abnormal gait does not imply satisfaction of the criteria for every joint below the affected area of the spine or left knee.  The Veteran was made aware of the lack of evidence of a current disorder.  None of the private or SSA records submitted to or obtained by VA showed left ankle treatment or a diagnosis of a left ankle disorder.  The Veteran has not reported receiving medical care from a VA facility and has not provided the identity or records of any private practitioner who diagnosed and treated a left ankle disorder.  "The duty to assist is not a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Other than the passage of time and continued reports of ankle pain, the Veteran has not provided additional evidence of a left ankle disorder with loss of function specific to the left ankle or pathology to support a medical diagnosis.  The Board concludes that VA has satisfied its duty to assist by providing an examination in response to the Veteran's reports of pain and abnormal gait.  The Veteran is advised that he may reopen the claim with new and material evidence of a current left ankle disability. 

The weight of the credible evidence demonstrates that the Veteran does not have a current left ankle disorder.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

A rating in excess of 30 percent for arthritis, surgical scar, and residuals of a total knee replacement of the left knee after May 1, 2000 is denied. 

An initial or staged rating in excess of 40 percent for degenerative disc disease of the lumbar spine is denied

An additional rating of 10 percent each, but not greater, for incomplete paralysis of both feet and lower legs associated with degenerative disc disease of the lumbar spine is granted, subject to the legal criteria governing the payment of monetary benefits.

Service connection for a left ankle disorder including as secondary to a service-connected left knee disability is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


